Title: To John Adams from Thomas Digges, 22 December 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John,San, Ferdinand Raymond


     
      Dear Sir
      
       22d Dr./80
      
     
     I am thankful for your favor and its inclosure of the 15th Instant. I hope my parcells go regularly for I never omit to put them in the common conveyance. Let me know if the present rupture will make any alteration. When you write Mr. W.S.C. you are requested not to direct but only mark the letter thus X on the seal part, and put it under a Cover directed to Mr. Stockdale Bookseller Piccadilly London.
     The times are going very bad here and we Englishmen seem to feel we can war with all the world. We laugh at and hold you Dutchmen very Cheap. Orders are out for Reprisals and I dare say e’er this some ships are taken. We talk big about seizing immidiately every Dutch ship in our ports, taking all your East and West India Possessions &c. &c.
     I am winding up matters so as to get into a Country less embroild. You will be timely acquainted with my motions for I intend to take the Tour of the North. I beg my Compliments to my friend Mr. De Neufville and am thankfull for his present of news papers and letter. The times and temper of the People at present are against my getting an Answer from a friend whom I have lately wrote much about to the question you last put.
     We begin to talk here now that Mr. L bore a Commission of Plenipotentiary but this I think can be only known by himself. No news but what you will see in the papers.
     I am yours &c. &c.
    